Per Curiam.
The only question raised by this appeal relates to fifteen'shares of the capital stock of the New York and Eastern Telegraph and Telephone Company, which fifteen shares were originally issued to James R. Skinner, and were represented by certificates Nos. 6 and 13. Concerning them the views of the learned vice-chancellor are set forth in his opinion beginning at 69 Atl. Rep. 530. As to these shares, it was decreed that their attempted forfeiture or cancellation was void; that the attempted reissue of other shares to one Benn (under whom defendants claim) was void, and that the defendants have no interest in the fifteen shares.
For the reasons expressed in the opinion of the learned vice-chancellor the decree, so far as brought into question by the present appeal, is affirmed, with costs.
For affirmance—The Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenohard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Gray—-13.
For reversal—None.